               Case 2:19-cv-03854 Document 1-2 Filed 07/02/19 Page 1 of 1 PageID #: 21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                    Better Mornings, LLC                             )
                     Island Breeze, LLC                              )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:19-cv-03854
                                                                     )
                        Joseph Nilsen                                )
                   Digital Checkmate, Inc.                           )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Joseph Nilsen,528 Syracuse Ave., Massapequa, NY 11758
                                           Digital Checkmate, Inc., 193 Cherry Street, Farmingdale, New York, 11735




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Wolffers Cohen and Edderai
                                           325 W. 38th, 15th Floor, New York NY 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                DOUGLAS C. PALMER
                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
